Perry C.P. No. 22043. This cause is pending before the court as an appeal of right from the Court of Common Pleas of Perry County.
IT IS ORDERED by the court, sua sponte, that the record filed in case No. 99-570, DeRolph et al. v. State of Ohio et al, shall be filed and docketed in this case.
IT IS FURTHER ORDERED by the court, sua sponte, that the parties shall brief this case in accordance with S.Ct.Prac.R. VI and comply with S.Ct.Prac.R. VII and all other applicable rules of practice.
IT IS FURTHER ORDERED by the court, sua sponte, that appellants’ brief shall be due within forty days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.